Northland E., LLC v J.R. Militello Realty, Inc. (2018 NY Slip Op 06435)





Northland E., LLC v J.R. Militello Realty, Inc.


2018 NY Slip Op 06435


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (234/18) CA 17-01558.

[*1]NORTHLAND EAST, LLC, NORTHLAND WEST, LLC, DUTTON, LLC, AND MICHAEL W. SWEENEY, PLAINTIFFS-APPELLANTS,
vJ.R. MILITELLO REALTY, INC., AND NORDEL II, LLC, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.